--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYEE SEVERANCE AGREEMENT
 
This EMPLOYEE SEVERANCE AGREEMENT is entered into as of the  5th day of March,
2012, by and between Kaydon Corporation, a Delaware corporation (the “Company”)
and Tim Heasley (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to an offer letter dated January 17, 2012, Employee will be
employed by the Company as its Chief Financial Officer effective March 5, 2012;
 
WHEREAS, Employee and the Company wish to reflect certain agreements regarding
the terms of Employee’s employment in writing as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and Employee hereby agree as follows:
 
1.      Employment at Will.  The Company’s employment of Employee as Chief
Financial Officer shall be on an at will basis, and shall be subject to all
policies and procedures of the Company applicable to such position.
 
2.      Base Salary.  Employee’s current base salary is $300,000 per annum
subject such adjustment as shall be made from time to time (the “Base Salary”).
 
3.      Termination; Severance.
 
3.1 General.  The Company shall have the right to terminate the employment of
Employee at any time and for any or no reason, including without “cause” as
defined below, by giving Employee written notice thereof, effective as of the
date provided in such notice, subject to any payment required by Section
3.2.  Except as set forth in Section 3.2, upon any termination of Employee’s
employment, Employee shall be entitled only to payment of any amount of Base
Salary accrued and unpaid through the date of termination and any payments or
other benefits to which he is then entitled under any benefit plans maintained
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Termination Without Cause.  If the Company terminates Employee’s employment
without “cause” during the one year period commencing upon Employee’s relocation
to Ann Arbor, Michigan (defined as the date Employee’s household goods are
delivered from his current residence to his residence in Ann Arbor) (the
“Severance Period”), the Company shall pay to Employee:  (i) an amount equal to
Employee’s Base Salary accrued and unpaid through the effective date of
termination at the rate in effect at the effective date of termination; plus
(ii) an amount equal to the sum of one year’s Base Salary at such rate; plus
(iii) any amount or other benefits to which he is then entitled under any
benefit plans maintained by the Company.  Notwithstanding the foregoing, the
severance amount in clause (ii) of the immediately preceding sentence shall be
payable only if the Employee executes a general release in favor of the Company
in a form that is acceptable to the Company and such release becomes irrevocable
no later than 30 days after the Employee’s termination. The amounts described in
clauses (i) and (ii) shall be paid within 30 days of the date of Employee’s
termination; however, if the release consideration period described in the
immediately preceding sentence begins in one calendar year and ends in another
calendar year, the payment in clause (ii) shall be made in the later calendar
year even if the Employee executes the release and it becomes irrevocable in the
earlier calendar year.  The amounts described in clause (iii) shall be paid upon
such dates as is required by such plans.   Following the payments of the amounts
described in this paragraph, the Company shall have no further obligations to
Employee.  The following events shall constitute “cause”:
 
(1) Employee acted dishonestly or engaged in willful misconduct in the
performance of his duties;
 
(2) Employee breached a fiduciary duty for personal profit;
 
(3) Employee intentionally failed to perform assigned duties;
 
(4) Employee willfully violated any law, rule or regulation (other than traffic
violations or similar offenses); or
 
(5) Employee was grossly negligent in the performance of his duties.
 
Notwithstanding the foregoing, this Section 3.2 shall not apply to any
termination without “cause” during the Severance Period in connection with a
change in control covered by a Change in Control Compensation Agreement between
the Company and Employee.
 
4.     Miscellaneous.
 
4.1 This Agreement supersedes and terminates any and all other prior or
contemporaneous agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof.
 
4.2 No amendment or modification of this Agreement shall be deemed effective
unless and until executed in writing by each party hereto.
 
4.3 This Agreement may be executed via facsimile transmission signature and in
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4 The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
4.5 IRC Section 409A. Employee and the Company intend for all payments under
this Agreement to be either exempt from Section 409A of the Internal Revenue
Code (the “Code”) or to comply with its requirements as to timing of
payments.  Accordingly, to the extent applicable, this Agreement shall at all
times be operated in accordance with the requirements of Section 409A of the
Code, as amended, and the regulations and rulings thereunder, including any
applicable transition rules.  The Company shall have authority to take action,
or refrain from taking any action, with respect to the payments and benefits
under this Agreement that is reasonably necessary to comply with Section
409A.  Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A of the Code deferral election rules and
the exclusion under Section 409A of the Code for certain short-term deferral
amounts.  Notwithstanding anything in this Agreement to the contrary, if any
amounts or benefits payable under this Agreement in the event of Employee’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of Code Section 409A, payment of such amounts and benefits shall
commence when the Employee incurs a “separation from service” within the meaning
of Treasury Regulation 1.409A-1(h), without regard to any of the optional
provisions thereunder, from the Company and any entity that would be considered
a single employer with the Company under Code Section 414(b) or 414(c)
(“Separation from Service”).  Such payments or benefits shall be provided in
accordance with the timing provisions of this Agreement by substituting the
Agreement’s references to “termination of employment” or “termination” with
Separation from Service.  In addition, if at the time of Employee’s Separation
from Service the Employee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), any amount or benefits that the constitutes
“nonqualified deferred compensation” within the meaning of Code Section 409A
that becomes payable to Employee on account of the Employee’s Separation from
Service will not be paid until after the earlier of (i) first business day of
the seventh month following Employee’s Separation from Service, or (ii) the date
of the Employee’s death (the “409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, the Employee shall be paid a cash
lump sum payment equal to any payments and benefits that the Company would
otherwise have been required to provide under this Agreement but for the
imposition of the 409A Suspension Period delayed because of the preceding
sentence. Thereafter, the Employee shall receive any remaining payments and
benefits due under this Agreement in accordance with the terms of this Section
(as if there had not been any Suspension Period beforehand).  To the extent not
otherwise specified in this Agreement, all (A) reimbursements and (B) in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (1) any reimbursement is for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (2) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year; (3) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (4) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.  Notwithstanding the foregoing,
although the Company intends and expects this Agreement and all awards of
compensation will not give rise to the taxes imposed under Section 409A, neither
the Company nor its employees, directors or their agents shall have any
obligation to pay, to mitigate, or to otherwise indemnify or
hold Employee harmless from any or all of such taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employee Severance
Agreement as of the date first written above.
 
 

 

 
/s/ Tim Heasley
Tim Heasley
     
KAYDON CORPORATION
 
/s/ Debra K. Crane
    By: Debra K. Crane     Its: Vice President, General Counsel & Secretary

     
4
 